Case 1:21-cv-01009-DNH-ML Document 16-44 Filed 09/22/21 Page 1 of 7




          Exhibit RR
       Case 1:21-cv-01009-DNH-ML Document 16-44 Filed 09/22/21 Page 2 of 7

             VIDEO            LIVE         SHOWS             C O R O N AV I R U S




                             N         Y      kS            Offi           fI f                i      T     h   l   S   i

Few people medically exempt from
getting COVID-19 vaccine: Experts                                                                                       Top Stories

                                                                                                                        Authorities raid Florida home of
Most adults, regardless of their condition, can get the vaccine, experts say.                                           Brian Laundrie during manhunt
                                                                                                                        Sep 21, 7:24 AM
By Ivan Pereira
September 15, 2021, 6:03 AM • 8 min read
                                                                                                                        Body found near Grand Teton
                                                                                                                        confirmed to be Gabby Petito,
                                                                                                                        death ruled a homicide
                                                                                                                        Sep 21, 5:10 PM


                                                                                                                        Body found in search for
                                                                                                                        missing 22-year-old Gabby
                                                                                                                        Petito
                                                                                                                        Sep 19, 8:51 PM




                                                                                                                       Jay-Z's Team Roc suing police
                                                                                                                        department for allegedly
                                                                                                                        covering up misconduct
                                                                                                                        Sep 20, 8:55 PM


                                                                                                                        House Democrats strip money
                                                                                                                        for Israel defense system in bill
   2:05                                                                                                                 3 hours ago



 CDC recommends pregnant women get COVID-19 vaccine
 Dr. Jen Ashton takes a closer look at the data that led to the CDC to change its stance on vaccinations.


As companies continue to ramp up vaccine mandates to combat the
contagious delta variant, some institutions are giving employees a chance
to opt-out of getting the vaccine if they have a medical exemption.

However, medical experts who have been keeping track of COVID-19
vaccines and their effectiveness, say there are very few situations and
conditions which would force a patient to put off getting vaccinated.

                                     Recent Stories from ABC News
                                                                                                                            ABC News Live

           Top Articles




                                                                                                                        24/7 coverage of breaking news and live events




                                                                                            READ MORE


     Suspects in Kristin Smart disappearance could
     face trial
       Case 1:21-cv-01009-DNH-ML Document 16-44 Filed 09/22/21 Page 3 of 7



Dr. David Dowdy, an epidemiologist at the Johns Hopkins Bloomberg
                                                                                                                  New York State
School of Public Health, told ABC News that the large and growing data on
                                                                                                                      Office of
the three coronavirus vaccines shows there are no immediate health issues
                                                                                                                    Information
or side effects for most people with pre-existing medical conditions.                                               Technology
                                                                                                                      Services
      MORE: Are COVID-19 vaccines safe for pregnant women?                                                         Site Category
                                                                                                                      Blocked
"Other than age, there are no major exemptions that cover large groups of
people," he told ABC News.




     Pasadena Star-News/MediaNews Group via Getty Images

 A nurse gives the Pfizer vaccine to a student during a Coronavirus vaccination clinic at Rio Hond... Read More



The current guidance from the U.S. Centers for Disease Control and
Prevention, said the two-dose mRNA vaccines and the one dose Johnson &
Johnson vaccine are safe for almost all patients.

The only major contraindication to the vaccines listed by the CDC is a
severe allergic reaction to the first dose. In those cases, the person is
advised to consult a physician and hold off on their second dose, according
to Dowdy.

                                                 ADVERTISING




"We're not talking about some people who had pain at the site of injection
or a rash, we're talking about anaphylactic shock," he said.

Dowdy said the data so far shows this severe allergy is rare, and less than
one in 1 million people experience it.
      Case 1:21-cv-01009-DNH-ML Document 16-44 Filed 09/22/21 Page 4 of 7
Dr. Jeff Linder, the chief of general internal medicine and geriatrics at
Northwestern University Feinberg School of Medicine, told ABC News that
research so far shows that those who have a severe allergic reaction are
likely triggered by polyethylene glycol (PEG), a component in the vaccines.

"An allergy to that is pretty rare," he told ABC News. "It would have to be
documented, as a moderate or severe allergy, before I would consider
giving a medical exemption."




     ABC News Photo Illustration

 CDC Vaccine recommendations for certain health conditions



Overall, the COVID-19 vaccines are safe for people with "moderate to severe
immune compromise," underlying conditions, pregnant women, women
trying to get pregnant and breastfeeding mothers, according to the CDC.

Linder said these populations are most vulnerable to severe illness and
death from the coronavirus and it is important that they get their shot.

"Anyone who says, 'I have a medical condition,' that is more of a reason to
get vaccinated," he said.

The CDC has some extra precautions in place for people with certain
medical conditions. For example, people with a history of heparin-induced
thrombocytopenia (HIT), are advised to get an mRNA vaccine if they are
within 90 days of illness, the CDC said. Women over 50 are also warned
about a potential risk of thrombosis with thrombocytopenia syndrome
(TTS) if they chose the Johnson & Johnson vaccine, according to the CDC.

The agency currently advises holding off on immediately getting the
vaccine under two circumstances.
      Case 1:21-cv-01009-DNH-ML Document 16-44 Filed 09/22/21 Page 5 of 7
If a person is currently diagnosed with COVID-19 or under quarantine for a
suspected case, they are advised from getting their shots until the
quarantine period is over, according to the agency's guidelines. If a patient
is receiving monoclonal antibodies or convalescent plasma for COVID-19
treatment, they are advised to hold off on their vaccine appointment for 90
days, the CDC said.




     Joe Raedle/Getty Images
 Davon Lewin receives a COVID-19 test from EMT Christopher Linares at a Blue Med Consultants... Read More



Dowdy said neither scenario should stop someone from getting any of the
vaccines once they're eligible.

"People ask, 'If I've gotten COVID in the past can I get the vaccine?' The
answer is yes, getting the vaccine adds additional protection," he said.
       Case 1:21-cv-01009-DNH-ML Document 16-44 Filed 09/22/21 Page 6 of 7
 COVID-19 Vaccine Tracker


                   Wash.

                                         Mont.                                                                                                           Maine
                                                               N.D.
               Ore.                                                              Minn.                                                              Vt.
                                                                                                                                                       N.H.
                             Idaho                             S.D.                             Wis.                                         N.Y.
                                           Wyo.                                                             Mich.
                                                                                   Iowa                                                Pa.
                                                                  Neb.
                      Nev.                                                                                           Ohio
                                                                                                                                                                Mass.
                                 Utah                                                              Ill.   Ind.
          Calif.                                 Colo.                                                                      W.Va.                               R.I.
                                                                    Kan.                 Mo.                                        Va.
                                                                                                                   Ky.
                                                                                                                                                                Conn.
                                                                                                                                       N.C.
                                                                                                           Tenn.                                                N.J.
                              Ariz.                                      Okla.
                                               N.M.                                      Ark.                                   S.C.                            Del.

                                                                                                           Ala.          Ga.                                    Md.
                                                                                                  Miss.

                                                               Texas                                                                                            D.C.
                                                                                         La.

              Alaska                                                                                                            Fla.



                                               Hawaii


                                                          Vaccine ranges % of population
                                        <42%             42-50%             51-59%                60-68%                 69%+



                                                                                 Total Reported                                                               Avg. 7-Day

 Cases                                                                           42,234,211                                                           ↓7%

 Deaths                                                                              675,071                                                        ↑19%

 Current Hospitalizations                                                                83,118                                                     ↓12%

 Fully Vaccinated                                                            182,012,343                                                              ↓9%




Dr. Jay Bhatt, an internal medicine physician, an instructor at the
University of Illinois School of Public Health and an ABC News contributor,
added that special care should be taken for patients who are awaiting an
organ transplant, recently received an organ transplant or are receiving
metastatic cancer treatment. Those patients should talk with their
physicians and set up a timetable for the earliest and safest time to get their
shots.

"It's less about not being vaccinated, it's more about when they want to do
it," he said. "If they're in the midst of treatment…you want to make sure
they're situated appropriately."

Researchers say it's highly unlikely that that list of medical exemptions will
change in the near future. Over 178 million Americans over 12 have been
fully vaccinated since December and there have been no reports so far of
any adverse effects to patients who have medical conditions, according to
Linder.

"The idea that we're missing something that's even rare or severe seems
very unlikely to me," he said.

      MORE: CDC officially recommends additional vaccines for people with weakened
      immune systems


Linder recommended that anyone who is still hesitant about getting the
vaccine over a medical issue should consult their doctor and review the
data that has overwhelmingly shown the vaccines are safe.

"The risk for COVID is still high," he said. "At the end of the day, we know
the COVID vaccines are highly effective at preventing hospitalization and
                   Case 1:21-cv-01009-DNH-ML Document 16-44 Filed 09/22/21 Page 7 of 7
        death."

        Anyone who needs help scheduling a free vaccine appointment can go to
        vaccines.gov.


                   Comments (150)




        Before You Go

        New Nissan's Finally On Sale
        All Things Auto | Search Ads | Sponsored




        Tommy Chong: The Horrifying Truth About CBD
        Tommy Chong's CBD | Sponsored




        32 Year Old Albany Woman Hits Jackpot, You Won't Believe What Happens
        Next
        PlayPlayGo | Sponsored


        New Kia's Finally On Sale
        All Things Auto | Search Ads | Sponsored




        U.S. Surgeon: This Simple Trick Empties Almost Immediately Your Bowels
        Every Morning
        Guthealthwellness | Sponsored


        No Offense, But These 2 Big Retailers Aren't The Cheapest Places To Shop
        MoneyWise.com | Sponsored




        New claims in NYC restaurant brawl over vaccine proof



        How COVID-19 hybrid immunity could be a potential pandemic game-changer




        Little-Known Trick For Gutters
        LeafFilter Partner | Sponsored




        This newly discovered Arctic sea organism is revolutionizing heart health
        IJAT | Sponsored




        This Game Can Train Your Brain To Think Strategically
        Total Battle - Tactical Game Online | Sponsored




ABC News Network    Privacy Policy   Your CA Privacy Rights   Children's Online Privacy Policy   Interest-Based Ads   About Nielsen Measurement   Terms of Use   Do Not Sell My Info   Contact Us

                                                                 Copyright © 2021 ABC News Internet Ventures. All rights reserved.
